Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant's election with traverse of Group II, now inclusive of claims 2-8, 11, 
14-16 and 19-20 in the reply filed on May 17, 2022 is acknowledged.  The traversal is on the ground(s) that the WO/2016/046242 does not teach any polylobate form.   This is not found persuasive at this point in the examination because the deficiencies set forth herein below demonstrate that it is not feasible to render a determination and analysis of prior art in comparison with the claimed subject matter.  The restriction requirement will be reconsidered in light of any amendments subsequently provided.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-8, 11, 14-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 is confusing with respect to the recitation of a zeolite having at least one channel having an aperture of 8 oxygen atoms (8MR).  On its face this is a correct designation.  However, although applicant may be his own lexicographer, directionally unclear limitations are not encouraged.  An initial reading would indicate that this claim likely refers to small pore zeolite such as CHA, because zeolite frameworks are normally described by their largest ring sizes.  The artisan  would not immediately  envision this claim as being directed to 10MR ring zeolites, which is the usual designation for  FER and MFS species.  A page from the Atlas of Zeolite Framework Types showing ferrierite is provided to demonstrate that ferrierite has 10MR apertures in addition to 8MR apertures, which is why it is normally designated a medium-pore 10MR zeolite.
Claim 14 describes a catalyst having a zeolite, which is described as 55-90 wt%.  This percentage is not provided with reference (i.e. to itself, to its sum with the binder, or any other comparison).  As a result, and not knowing if there are other components, this provision as a percentage, not as a weight, renders it unclear if “Tz” should be calculated in terms of the relative percentage, or an actual weight (which would require different units. The claim uses both “amount by weight Tz” and “wt%”. Assuming the latter, that applicant actually intended to use, as an example, 70% zeolite and thus used “70” as a multiplier, catalyst A in the instant specification has correct volumes for the macropores and micropores, but the reported mesopore volume of .024 ml/g is not representative of the formula set forth in claim 14.  As a result, the actual representative volumes of the instant claims cannot be evaluated and therefore cannot be compared to the prior art, rendering the claims as unexaminable at this point in the prosecution.  
Claim 14 further recites a binder having pore volume between 0.5-0.9 ml/g.  However, this is a starting material of silica source, and during catalyst preparation, i.e. peptization and calcination, the final binder will not have the claimed pore volume, absent some very convincing evidence to the contrary.
It is further pointed out that the claims refer to an exposed geometric area.  This calculation is based on features during the process of using the catalyst, for example the rate of filling the reactor.  This also results in an inability to calculate that which is being claimed as a critical feature of the catalyst composition itself.
Additionally, it should be noted in the last line of claim 14 that “11 000” should be changed to “11,000”.
	Claim 2 employs the improper and indefinite terminology “preferably is selected”, which results in two Markush groups within the same claim.
Claim 3 recites “preferably has a Si/Al molar ratio”, and the scope of this cannot be ascertained.
Claim 6 recites “and preferably consists essentially of”, the scope of which is unclear.  
Claim 8 lacks antecedent basis for the recitation of “the silicic binder”, and also recites “preferably” to define an additional Markush group.
Claim 11 lacks antecedent basis for the recitation of “the circumscribed circle”.  The claims also employs the indefinite language “preferably” and “more preferably still”.
Claim 15 “preferably consisting essentially of”, the scope of which is indeterminable.  The claim lacks antecedent basis for the recitation of “the circumscribed circle”.  The claim employs the language of “preferably between” and “more preferably still”, all of which fail to clearly delineate the scope of the instantly claimed catalyst.
Claim 16 indicates that the catalyst comprises no metals.  This is clearly in error as claim 16 requires a zeolite, and the original definition thereof must include aluminum.
The claims should be very carefully revised.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-8, 11, 14-16, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a catalyst composition comprising a zeolite of the FER or MFS framework structure does not reasonably provide enablement for the herein claim recitation of a “zeolite having at least one series of channels having an aperture of 8 oxygen atoms (8MR)”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection is based upon the concept of undue experimentation associated with a determination of the metes and bounds of the claimed subject matter.

There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a composition including a zeolite having at least one series of channels having an aperture of 8 oxygen atoms (8MR).  Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to the instant claims, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since the claims include a large number of species outside the clear scope intended by the specification.  There are numerous and myriad zeolite frameworks with functionality neither contemplated nor disclosed by applicant that fall within the scope of this generic terminology. Many zeolite structures include channels bound by 8 oxygen atoms, for example small-pore zeolites CHA, medium-pore zeolites LTA and large-pore zeolites such as MOR.  This is a small example of the large variety of zeolites having at least one channel bounded by an 8MR.  Ferrierite and MFS are considered medium pore zeolites based on their largest aperture containing 10 atoms.  But they also contain 8, 6, 5 (FER) and 8, 6, 5, 4 (MFS) MR.  These are a very specific type of zeolite that is intended as compared to the very large genus being claimed in the application.   As a result, there is an exponential increase in the number of potential species within the broad genus of the claims under examination. This limited disclosure is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention, particularly in view of the well-established unexpected characteristics of catalyst compositions.  It is well-settled that the requirement for a precise scope of claim is essential in this area of technology.
 There is no direction or guidance presented for a catalyst containing any of the large number of species within the genus of the claims.  FER and MFS and isostructural derivatives are the only species mentioned. 
 There is an absence of working examples concerning any types of a catalyst composition except one containing ferrierite.
The ordinarily skilled artisan would be faced with the task of selecting the correct zeolite for the desired reaction to be catalyzed, and would thus be required to engage in burdensome experimentation to determine precisely which zeolites would fall within the scope of the intended composition and which zeolites would not be operative.
In light of the above factors, it is seen that the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of possible species within the claim terminology would  present the artisan with myriad different compositions, and such would result in an excessive amount of experimentation to determine the scope of the instantly claimed composition.

Conclusion
The prior art made of record and not relied upon is considered highly pertinent to applicant's disclosure. US 2017/0341996 is representative of catalyst compositions intended to catalyze the same reaction with which applicant is concerned. The reference discloses similar pore characteristics, with the exception of the instantly reported mesopore volume and recites that the extrudates may be polylobar [0063]. However, the document cannot be completely or properly analyzed due to the deficiencies set forth hereinabove, i.e. unknown pore volume of actual product relative to the reported volume of silica source material and inability to calculate an exposed geometric area.  As mentioned above, when the claims are presented in a manner that will allow calculations of the necessary pore characteristics, the restriction requirement will be revisited and, if necessary, withdrawn claims may be rejoined.  Applicant should amend the withdrawn claims consistent with any compositional characteristics to ensure that rejoinder remains an option.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732